Citation Nr: 0631691	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residual burn 
scars of the hands.  

2.  Entitlement to service connection for a residual burn 
scar of the left leg.  

3.  Entitlement to service connection for a residual burn 
scar of the stomach.  

4.  Entitlement to service connection for a residual burn 
scar of the back.  

5.  Entitlement to an initial compensable disability rating 
for a residual burn scar of the nose.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge and Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Louisville, 
Kentucky.  Specifically, in a March 2003 decision, the RO, 
in pertinent part, granted service connection for a residual 
burn scar of the nose and assigned a noncompensable 
evaluation to this disability, effective from May 2002.  
Also, in a May 2004 determination, the RO, in relevant part, 
denied service connection for residual burn scars of the 
left leg, hands, stomach, and back.  

The issues of entitlement to an initial compensable 
disability rating for a residual burn scar of the nose and 
entitlement to service connection for residual burn scars of 
the left leg, stomach, and back are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.  

Moreover, at the personal hearing conducted before the 
undersigned Acting Veterans Law Judge at the RO in May 2006, 
the veteran testified that he has a "flush[ed]" or red area 
on his face that extends from just below his eyes (on his 
cheeks) down to his neck and throat.  May 2006 hearing 
transcript (T.) at 3-4, 13-14.  According to the veteran's 
testimony, he believes that service connection should be in 
effect for these scars on his face.  T. at 4-5.  Currently, 
the only service-connected scar on the veteran's face is the 
residual burn scar on his nose.  In addition, neither the VA 
scars examination conducted in September 2002, nor any 
post-service medical records included in the claims folder, 
reflect the presence of a conjoined scar involving the 
veteran's nose and the rest of his face.  As such, the issue 
of entitlement to service connection for residual burn scars 
of the face (other than the nose), which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.  


FINDING OF FACT

Medical evidence of record indicates that the redness of the 
skin of the veteran's hands is associated with the second-
degree burns that he sustained to these extremities during 
active military duty.  


CONCLUSION OF LAW

Redness of the hands as a residual of second-degree burn 
scars of the hands was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted on November 9, 2000.  Since that time, the VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims that were filed before the date of 
enactment but that were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of 
the VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  In 
adjudicating a claim for service connection, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. §§ 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the current appeal, the veteran has asserted that 
he has residual burn scars on his hands that are related to 
his active military service.  Specifically, the veteran 
maintains that his hands were burned when the truck in which 
he was riding in Vietnam in August 1969 was hit by multiple 
enemy rocket propelled grenades.  Current symptomatology 
includes pain, tingling sensation, sensitivity, and 
disfigurement as a result of these scars.  T. at 6-10.  

According to the service medical records, the veteran was 
initially hospitalized for approximately three weeks between 
August and September 1969 after an "RPG" hit the tank in 
which he was riding.  A physical examination upon admission 
to the hospital demonstrated second-degree burns on multiple 
parts of the veteran's body, including in particular the 
dorsum area of both of his hands.  No nerve or artery 
involvement was shown.  The veteran was treated with 
debridement, Sulfamylon, and physical therapy.  

Upon transfer to another military hospital in September 
1969, the burns over the dorsum area of the veteran's hands 
were shown not to have healed.  However, by October 1969, 
these burns were sufficiently closed so that the veteran was 
able to be sent on convalescent leave.  Upon return from 
leave, the veteran's wounds had healed sufficiently so that 
he was able to be released from the hospital and discharged 
from service.  Importantly, the separation examination 
conducted in November 1969 demonstrated that, although the 
veteran's burns had resolved, they had done so with "skin 
changes."  

The Board acknowledges that post-service medical records 
contained in the claims folder are negative for any 
outpatient treatment for residual burn scars on the 
veteran's hands.  Significantly, however, at the September 
2002 VA scars examination, the examiner observed redness of 
both of the veteran's hands.  

The Board has thoroughly reviewed the lay and medical 
evidence in detail.  This review indicates that the veteran 
sustained second-degree burns to the dorsum area of his 
hands during his active military duty.  Although these burns 
had healed by the time of the service separation examination 
in November 1969, they had done so with "skin changes."  
Furthermore, current physical examination of the veteran's 
hands indicates that they are "very red."  Clearly, 
therefore, competent evidence of record reflects continuity 
of dermatological symptomatology (e.g., skin changes, or 
redness of the skin) since service.  38 C.F.R. § 3.303(b) 
(2006).  Importantly, the claims folder contains no medical 
evidence rebutting the conclusion that the veteran has 
residuals of burns of his hands associated with his service.  

Because the only medical evidence in this case supports the 
veteran's claim, service connection for residual burn scars 
of the hands is warranted.  The Board notes that, in a 
recent decision, the United States Court of Appeals for 
Veterans Claims (Court) cautioned against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development 
if the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  


ORDER

Service connection for redness of the hands, as a residual 
of in-service second-degree burn scars of the hands, is 
granted.  


REMAND

At the May 2006 personal hearing, the veteran testified that 
the service-connected residual burn scar on his nose is 
manifested by soreness (especially in sunlight), itching, 
and a tingling sensation.  T. at 3-4, 6.  A VA scars 
examination conducted in September 2002 demonstrated the 
presence of a three-centimeter by two-centimeter area of 
coarsening of the skin on the tip of the veteran's nose.  
The examiner was unable to determine whether this coarsening 
of the skin was the residual of a burn scar or the result of 
old dermatitis.  

In any event, although the examiner noted the size of the 
coarsening area of the skin on the tip of the veteran's 
nose, the examiner did not discuss the presence (including 
degree or extent) or absence of elevation or depression on 
palpation, adherence to underlying tissue, hypo- or 
hyperpigmentation, abnormal skin texture (including, for 
example, any irregular, atrophic, shiny, or scaly skin), 
missing underlying soft tissue, indurated and inflexible 
skin, visible or palpable tissue loss, gross distortion or 
asymmetry, instability, pain, tenderness, or poor 
nourishment.  Furthermore, the examiner did not express an 
opinion regarding the extent of any disfigurement associated 
with the service-connected residual burn scar on the 
veteran's nose.  As such evidence is necessary to evaluate 
properly this service-connected disability, the Board 
regrettably finds that it has no discretion and must remand 
the veteran's initial compensable rating claim to determine 
the current nature and extent of the disorder.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2006) 
& 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 
(2002).  

Also, throughout the current appeal, the veteran has 
asserted that he has residual burn scars on the left leg, 
stomach, and back that are related to his active military 
service.  Specifically, the veteran maintains that his left 
leg, stomach, and back were burned when the truck in which 
he was riding in Vietnam in August 1969 was hit by multiple 
enemy rocket propelled grenades.  

According to the service medical records, the veteran was 
initially hospitalized for approximately three weeks between 
August and September 1969 after an "RPG" hit the tank in 
which he was riding.  A physical examination upon admission 
to the hospital demonstrated second-degree burns to various 
parts of the veteran's body, including in particular, his 
trunk and extremities.  No nerve or artery involvement was 
shown.  The veteran was treated with debridement, 
Sulfamylon, and physical therapy.  Upon transfer to another 
military hospital in September 1969, the veteran's burns 
were found to be healed except, in pertinent part, for some 
areas on his legs.  These burns were sufficiently closed by 
October 1969 so that the veteran was able to be sent on 
convalescent leave.  Upon return from leave, the veteran's 
wounds had healed sufficiently so that he was able to be 
released from the hospital and discharged from service.  The 
November 1969 separation examination demonstrated that the 
burns on the veteran's body had resolved with skin changes. 

The Board acknowledges that post-service medical records 
contained in the claims folder are negative for any 
outpatient treatment for residual burn scars on the 
veteran's left leg, stomach, and back.  Furthermore, the 
September 2002 VA scars examination failed to reflect the 
presence of scars, or skin change, on the veteran's left 
leg, stomach, or back.  

Significantly, at the recent personal hearing subsequently 
conducted in May 2006, the veteran testified that he does 
indeed have scars on his left leg, stomach, and back.  In 
addition, he testified that he experiences pain, tingling 
sensation, sensitivity, and disfigurement as a result of the 
scars on his stomach and back.  T. at 6-10.  He cites 
disfigurement, but denies any other symptomatology, 
associated with the scar on his left leg.  T. at 10.  

In light of this recent testimony concerning the continued 
symptomatology associated with the purported scars on the 
veteran's left leg, stomach, and back as well as the 
in-service findings of second degree burns on the veteran's 
trunk and extremities, the Board believes that a remand of 
the veteran's claims for service connection for residuals 
burn scars of the left leg, stomach, and back is necessary.  
On remand, the veteran should be accorded a pertinent VA 
examination to determine the nature, extent, and etiology of 
any scars or skin changes shown on his left leg, stomach, 
and back.  

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED for the following 
actions:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of the service-connected residual 
burn scar of his nose and the nature, 
extent, and etiology of any residual burn 
scars of his left leg, stomach, and back 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
With regard to the service-connected 
residual burn scar on the veteran's nose, 
the examiner should note the size of scar 
(or skin change) on the tip of the 
veteran's nose and should discuss the 
presence (including degree or extent) or 
absence of elevation or depression on 
palpation, adherence to underlying tissue, 
hypopigmentation or hyperpigmentation, 
abnormal skin texture (including, for 
example, any irregular, atrophic, shiny, 
or scaly skin), missing underlying soft 
tissue, indurated and inflexible skin, 
visible or palpable tissue loss, gross 
distortion or asymmetry, instability, 
pain, tenderness, and poor nourishment.  
Also, the examiner should express an 
opinion regarding the extent of any 
disfigurement associated with the 
service-connected residual burn scar on 
the veteran's nose..  

With regard to the veteran's left leg, 
stomach, and back claims, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., 
whether there is a 50 percent probability 
or greater that any residual burn scars 
(or skin changes) of the veteran's left 
leg, stomach, and back found on 
examination are in any way related to the 
in-service second degree burns that the 
veteran had sustained to his trunk and 
extremities in August 1969 and that had 
resolved with remaining skin changes by 
November 1969.  A complete rationale 
should be provided for all opinions 
expressed in a legible report.  

2.  The AMC should then re-adjudicate the 
issues of entitlement to an initial 
compensable rating for the 
service-connected residual burn scar of 
the nose and entitlement to service 
connection for residual burn scars of the 
left leg, stomach, and back.  If the 
decisions remain in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


